FILED
                               NOT FOR PUBLICATION                            JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



In re: STEPHEN LAW,                               No. 09-60046

                  Debtor,                         BAP No. 09-1077-PaMkH


STEPHEN LAW,                                      MEMORANDUM *

                  Appellant,

  v.

ALFRED H. SIEGEL, Chapter 7 Trustee,

                  Appellee.



                              Appeal from the Ninth Circuit
                                Bankruptcy Appellate Panel
               Pappas, Markell, and Hollowell, Bankruptcy Judges, Presiding

                                Submitted May 24, 2011 **

Before:          PREGERSON, THOMAS, and PAEZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Stephen Law, a Chapter 7 debtor, appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) order affirming the bankruptcy court’s orders

surcharging Law’s homestead exemption and imposing discovery sanctions. We

have jurisdiction under 28 U.S.C. § 158(d). We review de novo the bankruptcy

court’s conclusions of law and for clear error its factual findings. Latman v.

Burdette, 366 F.3d 774, 781 (9th Cir. 2004). We review for an abuse of discretion

the imposition of discovery sanctions. Freeman v. San Diego Ass’n of Realtors,

322 F.3d 1133, 1156 (9th Cir. 2003). We affirm.

      The BAP properly affirmed the bankruptcy court’s order granting the

trustee’s surcharge motion because the surcharge was calculated to compensate the

estate for the actual monetary costs imposed by the debtor’s misconduct, and was

warranted to protect the integrity of the bankruptcy process. See Latman, 366 F.3d

at 786 (recognizing inherent power of bankruptcy courts to equitably surcharge a

debtor’s exemption to protect integrity of the bankruptcy process and to ensure that

debtor does not exempt amount greater than allowed under Bankruptcy Code); see

also Onubah v. Zamora (In re Onubah), 375 B.R. 549, 556 (9th Cir. BAP 2007) (a

surcharge should be calculated to compensate the estate for the actual monetary

costs imposed by the debtor’s misconduct).




                                          2                                      09-60046
      The BAP properly affirmed the bankruptcy court’s order imposing discovery

sanctions on Law, in light of Law’s refusal to comply with the trustee’s permissible

discovery requests in a contested matter. See Fed. R. Bankr. P. 9014 (Bankruptcy

Rules 7028-7037 apply in contested matters); Fed. R. Bankr. P. 7030 (permitting

depositions as outlined in Fed. R. Civ. P. 30); Fed. R. Bankr. P. 7034 (providing

for requests for production of documents as outlined in Fed. R. Civ. P. 34).

      Law’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    09-60046